Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahav et al. [US Pat. 5221829, hereinafter “Yahav”, newly cited] in view of Olding et al. (US 2002/0145134 A1, hereinafter “Olding”, previously cited).
Regarding claim 22, Yahav discloses 
a heater [equivalent to that shown in Fig. 3A, but the embodiment described in Col. 3 lines 35-36 where there is no insulating layer 32. The resistor pattern selected for this embedment is shown in Fig. 4B] for use with a cooking device [Col. 3 lines 7-9], comprising: 
a ceramic substrate [“cooking surface layer” 12, which may be ceramic as in col. 3 lines 25-27]; 
an electrically resistive trace [30]  Col. 3 lines 37-42. Note that insulative layer 32 “may be interposed” but is not required when the substrate 12 is not metal. In the embodiment applied here, since the substrate is ceramic, layer 32 is optional and the embodiment selected is one that lacks layer 32 but otherwise conforms to that shown in Fig. 3A], the electrically resistive trace [30] extends in a serpentine pattern [Fig. 4B] across the exterior face [here, the lower face] of the ceramic substrate from a first end of the electrically resistive trace to a second end of the electrically resistive trace [Annotated Fig. 4B below], the serpentine pattern of the electrically resistive trace has a generally circular outer perimeter [Fig. 4B]; and 

    PNG
    media_image1.png
    369
    537
    media_image1.png
    Greyscale

a first electrically conductive trace [50, see Annotated Fig. 4B] electrically connected to the first end of the electrically resistive trace and a second electrically conductive trace [second element 50, see Annotated Fig. 4B above] electrically connected to the second end of the electrically resistive trace, the first and second electrically conductive traces form respective first and second terminals providing respective first and second electrical connections for completing a circuit formed by the first and second electrically conductive traces and the electrically resistive trace [Col. 4 lines 37-38], and 
one or more glass layers [“layer 34 of thermal and electrical insulation material, such as glass” Col. 3 lines 48-49] on the exterior face of the ceramic substrate [Fig. 3A] that cover the electrically resistive trace [Fig. 3A] electrically insulating the electrically resistive trace [it is “electrical insulation material” Col. 3 lines 48-49].
It is unclear whether or not Yahav’s resistive trace is a printed thick film [printing is mentioned in Col. 1 line 20 but it is in the context of prior art; and the thickness of the heater is “less than 0.3 mm” which may reasonably be considered a thick film, but it is not explicitly disclosed].
However, Olding teaches, in a heater a heater [with elements referred to in Fig. 1, but the embodiment cited in Par. 0043 in which element 18 is absent] for use with a cooking device [Par. 0042], having 2a ceramic substrate [ an “aluminum oxide” substrate, Par. 0043; indicated by element 12 in Fig. 1];  3an electrically resistive trace thick film [“resistive element” 20, which is a thick film, Pars. 0038, 0041] printed [Par. 0009] on an exterior face of the ceramic 4substrate [Figs. 1-2, noting that in this embodiment element 18 is absent as in Par. 0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Yahav by configuring the electrically resistive trace to be a thick film which is printed on the exterior face of the ceramic substrate, as taught by Olding, because a printed thick film is “easily applied” without the need for high forming temperatures and can be formed to have “desired thermal expansion properties” [Olding Par. 0009], and that furthermore a thick film may be applied “to produce a serviceable resistive element with good adhesion capabilities and without problems associated with the surface roughness of the aluminum oxide layer.” 
Regarding claim 25, Yahav fails to teach the substrate having a polygonal shape. Olding teaches a ceramic substrate having a polygonal shape [12 is a quadrilateral, Fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Yahav by configuring the ceramic substrate to have a polygonal shape because a polygonal (rectangular) shape allows for the substrate pieces to fit together snugly to form a cooktop surface.
Regarding claim 27, Yahav discloses a glass layer of the one or more glass layers directly contacts the electrically resistive trace [Fig. 3A shows glass layer 34 directly contacting resistive trace 30].
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahav in view of Olding as applied to claim 22 and further in view of  Nakata et al. (US Pat. 6222158 B1, hereinafter “Nakata”).
Regarding claim 24, the modified Yahav fails to teach a thermistor. However, Nakata teaches, in a heater having a thick film resistor [5, Fig. 2] formed on a ceramic substrate [4],1 a thermistor [thermistor 6] positioned on a second exterior face of the ceramic substrate that is opposite the exterior face of the ceramic substrate on which 18 of 20Attorney Docket No. P1827-US1the electrical resistor is positioned [Fig. 2 shows the thermistor being on the opposite face of 4 from the heating resistor 5] for providing feedback regarding a temperature of the 4heater to control circuitry of the heater [the intended use of the device, this does not provide additional patentable weight; however, it is the purpose of the thermistor.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Yahav by adding a thermistor on the face of the ceramic substrate opposite that on which the resistor is positioned in order to control the temperature of the heater in accordance with the desired temperature [Nakata Col. 4, lines 63-68].
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahav in view of Olding as applied to claim 25, and further in view of  Takai et al. (US 2008/0083733 A1, hereinafter “Takai”)
Regarding claim 26, Yahav-Olding fails to teach the substrate having an octagonal shape. However, Takai teaches a substrate has an octagonal shape [Fig. 1 and Par. 0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Yahav-Olding by forming the ceramic substrate to have an octagonal shape as taught by Takai because this shape allows more heating elements to be placed closer together, which allows for more flexibility in placement while maximizing the heating delivered per unit surface area.
Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered and the argument against claim 23 (now claim 22) is found persuasive. Therefore, this rejection is overcome and a new rejection issued herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761